DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Response to Amendment
Applicant’s amendments filed 05 May 2022 with respect to the claims and specification have been fully considered. The previous drawing objections, claim objections, and 35 U.S.C. 112 rejections are overcome by the amendments.
Response to Arguments
Applicant’s arguments filed 05 May 2022 stating “Instead, the Examiner asserts that it would have been obvious to locate the shaft engagement formation, and presumably, the retention mechanism, ‘within the identified space of Ritschel ... since it presents a ready space for which the aims of the motivation to combine can be achieved.’ See Office Action at p. 8. Applicant respectfully disagrees. Without the Knowledge gleaned from Applicant's own disclosure, why would one locate Kwon’s pin 530 in Ritschel’s ‘space’? In other words, to Applicant, it appears that the Examiner's rationale for finding Applicant’s claim element in the combination of Ritschel and Kwon is derived by hindsight from knowledge of Applicant’s invention. As such, Applicant submits that the Examiner’s rejection of Applicant’s claim is improper and should be withdrawn” have been fully considered. The Office respectfully notes that including a “retention mechanism” that is configured to engage with a shaft, as in Kwon, necessarily requires physical access and/or proximity of “retention mechanism” relative to shaft. Since the identified space allows for such physical access and/or proximity, then it would have been obvious to place the “retention mechanism” in this location. 

Claim Objections
Claims 18 and 19 are objected to because of the following informalities:   
In claim 18, “the” (line 2) should be deleted and --of the housing-- should be added after “formation” (line 3)(all to imbue proper antecedent basis practice).
Claim 19 is objected to due to dependency.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “retention mechanism” (claims 1, 8, and 20).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 10, 11, 13-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ritschel et al. (US 2013/0292950 - hereafter referred to as Ritschel; previously cited) in view of Kwon (KR 1020140038614; previously cited).

In reference to claim 1 
Ritschel discloses:
An assembly (see Figure 2) for a wind turbine, comprising: 
a housing (i.e., machine frame 20) comprising: 
a first bearing (i.e., one of the bearings 22 - Figure 2); and 
a second bearing (i.e., the other one of the bearings 22 apart from the identified “first bearing” - Figure 2) axially spaced apart from the first bearing; 
a shaft (60 - Figure 2) extending axially within the housing and being at least partly supported by the first bearing and the second bearing for rotation relative to the housing, a radially outer portion of the shaft.

Ritschel does not disclose:
the radially outer portion of the shaft comprising at least one shaft engagement formation positioned between the first bearing and the second bearing, the at least one shaft engagement formation formed in an outer surface of the shaft;
a retention mechanism positioned between the first bearing and the second bearing and moveable axially along a substantially linear path between: 
an engaged position in which the retention mechanism engages the at least one shaft engagement formation, such that rotation of the shaft is constrained, and 
a disengaged position in which the retention mechanism does not engage the at least one shaft engagement formation, thereby allowing rotation of the shaft.

Kown discloses:
a wind turbine comprising a retention mechanism (i.e., pin 530) that is moveable axially along a substantially linear path such that it can selectively engage a shaft engagement formation (i.e., a disc portion 510) of a main drive shaft (400) of a rotor in order to lock the rotor.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Ritschel to include a “retention mechanism” (i.e., a pin 530, as in Kwon) that engages with a “shaft engagement formation” (i.e., a disc portion 510, as in Kwon) for the purpose of permitting selective locking of the rotor. 
In performing the above modification, it would have been further obvious to locate the “shaft engagement formation” within the identified space of Ritschel below since it presents a ready space for which the aims of the motivation to combine can be achieved (note: the motivation to combine of permitting locking of the rotor is predictable regardless of the specific axial location of the “shaft engagement formation” on the “shaft”).

    PNG
    media_image1.png
    450
    412
    media_image1.png
    Greyscale


Ritschel in view of Kwon therefore addresses:
the radially outer portion of the shaft (Ritschel - 60) comprising at least one shaft engagement formation (Kwon - 510) positioned between the first bearing (Ritschel - 22) and the second bearing (Ritschel - 22), the at least one shaft engagement formation formed in an outer surface of the shaft (i.e., a surface that is on the exterior of the shaft, as opposed to the interior - see annotated Ritschel Figure 2 above showing that the exterior of the shaft is exposed to the identified space, which includes the identified “retention mechanism” in the proposed combination)(note: “outer” is broad / non-specific);
a retention mechanism (Kwon - 530)(note: the corresponding structure of the 35 U.S.C. 112(f) limitation “retention mechanism”, as far as it is clear and definite, is disclosed on pg.2:ll.15-17 as including a ring or key or rib or rail, which can correspond to Kwon pin 30) positioned between (i.e., in the space identified above in annotated Ritschel Figure 2, such space being axially between the Ritschel bearings 22) the first bearing (Ritschel - 22) and the second bearing (Ritschel - 22) and moveable axially along a substantially linear path (see Kwon Figure 1) between: 
an engaged position (see Kwon par. [0043]) in which the retention mechanism engages the at least one shaft engagement formation, such that rotation of the shaft is constrained; and 
a disengaged position (see Kwon par. [0043]) in which the retention mechanism does not engage the at least one shaft engagement formation, thereby allowing rotation of the shaft.

In reference to claim 10
Ritschel in view of Kwon addresses:
The assembly of claim 1, wherein the at least one shaft engagement formation (Kwon - 510) comprises at least one axially extending spline, groove (i.e., Kwon concave portion 516), finger, slot, keyway, rib or rail configured to engage the retention mechanism (Kwon - 530) in at least the engaged position.

In reference to claim 11
Ritschel in view of Kwon addresses:
The assembly of claim 1, comprising an actuator (i.e., the driving mechanism of the Kwon driver 550)(note: Kwon driver 550 is depicted as including elements, such as a housing, apart from the driving mechanism (not depicted) thereof) configured to selectively move the retention mechanism (Kwon - 530) between the engaged and disengaged positions.

In reference to claim 13
Ritschel in view of Kwon addresses:
The assembly of claim 11, wherein the actuator is hydraulically (see Kwon par. [0044]), electromagnetically, magnetically, or electrically powered.


In reference to claim 14
Ritschel in view of Kwon addresses:
The assembly of claim 1, comprising a viewing window (i.e., opening 61 - Ritschel Figure 2) for allowing visual confirmation that the retention mechanism (Kwon - 530) is in the engaged position (note: the Ritschel openings 61 can permit the passage of a borescope, for example, to the region of the identified “retention mechanism” from the bottom of machine frame 20; “for allowing visual confirmation” is broad / non-specific and does not require a particular structure).

In reference to claim 15
Ritschel in view of Kwon addresses:
A method of operating the assembly of claim 1, comprising:
rotating, or allowing rotation of, the shaft (Ritschel - 60) to a lockable position while the retention mechanism (Kwon - 530) is in the disengaged position (see Kwon par. [0043]);
moving (see Kwon par. [0043]) the retention mechanism to the engaged position, thereby to constrain rotation of the shaft.

In reference to claim 16
Ritschel in view of Kwon addresses:
The assembly of claim 1, wherein the retention mechanism (Kwon - 530) is positioned between (i.e., in a radial sense) the shaft (Ritschel - 60) and the housing (Ritschel - 20).

In reference to claim 22 
Ritschel in view of Kwon addresses:
The assembly of claim 1, wherein the retention mechanism (Kwon - 530) comprises an axially extending spline, groove, finger (i.e., Kwon pin 530 can be considered a finger), slot, keyway, rib, rail (i.e., Kwon pin 530 can be considered a rail), locking ring, hole, or aperture.

	Claims 5-7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ritschel in view of Kwon and Ryu (KR 20140072561; previously cited).

In reference to claims 5 and 12
Ritschel in view of Kwon addresses:
The assembly of claim 1. (claim 5)
The assembly of claim 11. (claim 12)

Ritschel in view of Kwon does not address:
the housing comprises at least one housing engagement formation for engaging the retention mechanism. (claim 5)
the actuator is mounted to a radially inner portion of the housing. (claim 12)

Ryu discloses:
a wind turbine (see Figure 1) comprising a retention mechanism (i.e., pin 121) for engaging with a disc portion (110) of a main shaft (S) of a rotor in order to permit locking of the rotor, wherein the retention mechanism is attached to a housing (see Figure 1) of an actuator (120) that is attached to a housing (i.e., nacelle N) of the wind turbine.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Ritschel in view of Kwon to include attaching the housing of the Kwon driver 550 to the nacelle (i.e., Ritschel housing 20), as disclosed by Ryu, for the purpose of precluding an additional structure (e.g., a platform and/or riser) for holding the “retention mechanism” in order to limit weight/material. 


Ritschel in view of Kwon and Ryu addresses:
the housing (Ritschel - 20, as modified to include the housing of Kwon driver 550) comprises at least one housing engagement formation (i.e., the housing of Kwon driver 550)(note: “housing engagement formation” is broad/non-specific and does not require a particular structure) for engaging the retention mechanism (Kwon - 530). 
the actuator (Kwon - driving mechanism of driver 550) is mounted (via the housing of the Kwon driver 550) to a radially inner portion (i.e., an inside surface, as in Ryu) of the housing (Ritschel - 20). (claim 12)

In reference to claim 6
Ritschel in view of Kwon and Ryu addresses:
The assembly of claim 5, wherein the at least one housing engagement formation (i.e., the housing of Kwon driver 550) and the at least one shaft engagement formation (Kwon - 510) are configured such that the retention mechanism (Kwon - 530) can simultaneously engage both the at least one housing engagement formation and the at least one shaft engagement formation when the retention mechanism is in the engaged position (note: the “retention mechanism” / Kwon pin 530 is held by the “housing engagement formation” / housing of Kwon driver 550 in all positions and engages with the Kwon disc portion 510 in the “engaged position”).

In reference to claim 7
Ritschel in view of Kwon and Ryu addresses:
The assembly of claim 5, wherein the retention mechanism (Kwon - 530) engages the at least one housing engagement formation (i.e., the housing of Kwon driver 550) in both the engaged and disengaged positions (note: the “retention mechanism” / Kwon pin 530 is held by the “housing engagement formation” / housing of Kwon driver 550 in all positions).

In reference to claim 9
Ritschel in view of Kwon and Ryu addresses:
The assembly of claim 5, wherein the at least one housing engagement formation (i.e., the housing of Kwon driver 550) comprises at least one axially extending spline, groove, finger, slot (i.e., the slot/hole in the housing of Kwon actuator 550 that permits passage of Kwon pin 530), keyway, rib, or rail configured to engage the retention mechanism (Kwon - 530) in at least the engaged position.

Allowable Subject Matter
Claims 3, 4, 8, 17, 20, and 21 are allowed.
Claim 18 (and claim 19, which depends therefrom) would be allowable if amended to overcome the objection set forth above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745